DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
Response to Amendment
The amendment of claims 1, 10 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 10 recites “the … polymer and the …compound have a content of 5 wt% to 95 wt% based on 100 wt% in total of the hydrogel”. Does it mean the content of the mixture is 5-95 wt% based on the hydrogel, or the mixture contains 5-95 wt% of other components based on the total weight of hydrogel? For purposes of expediting prosecution, the claim is interpreted as the content of the mixture is 5-95 wt% based on the hydrogel. 
Claim Rejections - 35 USC § 103
Claims 1-11, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (KR20120048724).
Claim 1-4, 7-10, 14-19: Jeong teaches a hydrogel comprises a hydrophilic or amphipathic polymer including two or more of phosphate(PO4 2-) groups and polyhydric cation including more than 2 cations selected from -NH3 and -N2(CH3)3,  and water. The hydrophilic polymer including two or more of phosphate(PO4 2-) groups can be polyacrylic acid, or polymethacrylic acid [0018]. The polyhydric cation compound can be chitosan or bipyridine, or their combinations [0021]. The hydrogel additionally includes 0-20 parts by weight of additive selected from NaCl, CaCl2, NaCSN, PEG and a 
Jeong does not expressly name a single embodiment having the claimed composition.
However, each of the components of the composition is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the compositions suggested by the reference, including the claimed composition, thereby arriving at the presently claimed invention.
Claims 5-6: Jeong does not explicitly teach the mole number of cationic groups and anionic groups.
However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the molar ratio between cationic groups and anionic groups through routine experimentation to achieve the desired degree of water swelling based on the final application, because the mole number of cationic groups and anionic groups is a result effective variable which affects the crosslinking degree thus the degree of water swelling of the hydrogel. Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 11: One exemplary anionic polymer is (PPO)x-(PEO)y-(PPO)z, where x, y and z each independently include 3-10000. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize that the molecular weight of anionic polymer would overlaps the claimed range because Jeong discloses such a molecular weight is suitable for the invention. The cationic polymer can be chitosan which has a molecular weight of between 3800-20,000. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Response to Arguments
Applicant's arguments and declaration filed 10/27/2020 have been fully considered but they are not persuasive.
In response to applicant's argument regarding 112 rejection, it is noted that the amendment does not clarify the confusion because from the equation the molar ratio between Ma and Mb cannot support the weight content of polymer and compound based on the total weight of the hydrogel, additionally, the units are not the same.  
In response to applicant's argument that in Jeong none of these polymers contains either the cationic polymers or the anionic polymers recited in amended claim 1, it is noted that the claim rejection is based on polyacrylic acid or polymethacrylic acid both are vinyl polymer and having repeating units each having a anionic group. 
In response to applicant's argument regarding unexpected, the data have been fully considered, however, they are insufficient to establish unexpected results given that 1) the data of instant invention was measured at 25°C, while the examples from prior arts were measured at 20°C and 36°C; 2) the data is not reasonably commensurate in scope with the scope of claims. The inventive data only contains a specific combination of polymer and compound in a specific amounts as compared to the claimed genus without content limitation. Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).    



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763